As filed with the Securities and Exchange Commission on December 20, 2011 Registration No. 333-157215 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Post-Effective Amendment No. 1 to Form S-3 on Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GENERAL MARITIME CORPORATION (Exact name of Registrant as Specified in Charter) (See table of additional registrants on following page) Republic of the Marshall Islands 66-071-6485 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) 299 Park Avenue New York, New York10171 (212) 763-5600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) John P. Tavlarios President 299 Park Avenue New York, New York 10171 (212) 763-5600 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies To: Thomas E. Molner, Esq. Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, New York 10036 (212) 715-9100 Approximate date of commencement of proposed sale to public: This post-effective amendment deregisters those securities that remain unsold hereunder as of the effective date hereof. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ¨ If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, or the Securities Act, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. ¨ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.¨ If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer ý Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting Company ¨ TABLE OF ADDITIONAL REGISTRANTS Exact Name of Additional Registrants* State or Other Jurisdiction ofIncorporation or Organization IRS Employee Identification Number General Maritime Subsidiary Corporation Marshall Islands 06-1597083 General Maritime Management LLC Marshall Islands 98-0385293 General Maritime Management (UK) LLC Marshall Islands N/A General Maritime Management (Hellas) Ltd. Liberia N/A General Maritime Management (Portugal) LLC Marshall Islands N/A General Maritime Management (Portugal) Limitada Portugal N/A General Maritime Crewing Pte Ltd. Singapore N/A Limited “General Maritime Crewing” Russia N/A GMR Administration Corp. Marshall Islands 46-0508901 GMR Agamemnon LLC Liberia 98-0395170 GMR Ajax LLC Liberia 98-0395169 GMR Alexandra LLC Marshall Islands 98-0385176 GMR Argus LLC Marshall Islands 98-0395206 GMR Chartering LLC United States (New York) 83-0467351 GMR Constantine LLC Liberia 98-0395161 GMR Daphne Marshall Islands 98-0588044 GMR Defiance LLC Liberia 98-0425179 GMR Electra Marshall Islands 98-0588046 GMR George T Marshall Islands 98-0550184 GMR GP LLC Marshall Islands 98-0536548 GMR Gulf LLC Marshall Islands 98-0395216 GMR Harriet G. LLC Liberia 98-0486381 GMR Hope LLC Marshall Islands 98-0395218 GMR Horn LLC Marshall Islands 98-0395220 GMR Kara G LLC Liberia 98-0513241 GMR Limited LLC Marshall Islands 98-0536550 GMR Minotaur LLC Liberia 98-0395188 GMR Orion LLC Marshall Islands 98-0395227 GMR Phoenix LLC Marshall Islands 98-0395229 GMR Princess LLC Liberia 98-0395231 GMR Progress LLC Liberia 98-0395232 GMR Revenge LLC Liberia 98-0425180 GMR St. Nikolas LLC Marshall Islands 98-0555133 GMR Spyridon LLC Marshall Islands 98-0395238 GMR Star LLC Liberia 98-0395191 GMR Strength LLC Liberia 98-0425181 GMR Trader LLC Liberia 98-0395190 GMR Trust LLC Liberia 98-0395192 Arlington Tankers Ltd. Bermuda 98-0604955 Vision Ltd. Bermuda 98-0471654 Victory Ltd. Bermuda 98-0471655 Companion Ltd. Bermuda 98-0471656 Compatriot Ltd. Bermuda 98-0471657 Concord Ltd. Bermuda 98-0471658 Consul Ltd. Bermuda 98-0471659 Concept Ltd. Bermuda 98-0481425 Contest Ltd. Bermuda 98-0481426 Arlington Tankers, LLC Delaware 06-1751131 * The address of the principal executive offices of each additional registrant is c/o General Maritime Corporation, 299 Park Avenue, New York, New York 10171. 1 Deregistration of Securities This Post-Effective Amendment No. 1 to Form S-3 on Form S-1 (this “Amendment”) relates to the Registration Statement on Form S-3 (File No. 333-157215), filed with the Securities and Exchange Commission on February 10, 2009, as amended on March 5, 2009 and April 7, 2009 (the “Registration Statement”), by General Maritime Corporation, a Marshall Islands corporation (the “Registrant”). The Registration Statement registered the sale of up to $500,000,000 in aggregate principal amount of the Registrant’s debt securities, preferred stock, common stock, rights, warrants and units (collectively, the “Securities”).The Registration Statement was declared effective on April 8, 2009.The Registrant has terminated all offerings of its securities pursuant to the Registration Statement. This Amendment is being filed to deregister all unsold Securities registered pursuant to, and terminate the effectiveness of, the Registration Statement.Pursuant to Rule401(b) under the Securities Act, the Company is filing this Post-Effective Amendment No. 1on FormS-1, as it is currently ineligible to filea registration statement on FormS-3. In accordance with undertakings made by the Registrant in the Registration Statement to remove from registration, by means of a post-effective amendment, any of the Securities which remain unsold at the termination of the offering, the Registrant hereby removes from registration the Securities registered but unsold under, and terminates the effectiveness of, the Registration Statement. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 20, 2011. GENERAL MARITIME CORPORATION By: /s/ John P. Tavlarios John P. Tavlarios, President No other person is required to sign this Post-Effective Amendment No. 1on Form S-1 in reliance upon Rule 478 under the Securities Act. S-1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 20, 2011. GENERAL MARITIME SUBSIDIARY CORPORATION By: /s/ John C. Georgiopoulos John C. Georgiopoulos, Director No other person is required to sign this Post-Effective Amendment No. 1on Form S-1 in reliance upon Rule 478 under the Securities Act. S-2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 20, 2011. GENERAL MARITIME MANAGEMENT LLC By: /s/ Milton H. Gonzales Milton H. Gonzales, Manager No other person is required to sign this Post-Effective Amendment No. 1on Form S-1 in reliance upon Rule 478 under the Securities Act. S-3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 20, 2011. GENERAL MARITIME MANAGEMENT (UK) LLC By: /s/ John P. Tavlarios John P. Tavlarios, Manager No other person is required to sign this Post-Effective Amendment No. 1on Form S-1 in reliance upon Rule 478 under the Securities Act. S-4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 20, 2011. GENERAL MARITIME MANAGEMENT (HELLAS) LTD. By: /s/ Milton H. Gonzales Milton H. Gonzales, Manager No other person is required to sign this Post-Effective Amendment No. 1on Form S-1 in reliance upon Rule 478 under the Securities Act. S-5 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 20, 2011. GENERAL MARITIME MANAGEMENT (PORTUGAL) LLC By: /s/ Milton H. Gonzales Milton H. Gonzales, Manager No other person is required to sign this Post-Effective Amendment No. 1on Form S-1 in reliance upon Rule 478 under the Securities Act. S-6 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 20, 2011. GENERAL MARITIME MANAGEMENT (PORTUGAL) LIMITADA By: /s/ Milton H. Gonzales Milton H. Gonzales, Manager No other person is required to sign this Post-Effective Amendment No. 1on Form S-1 in reliance upon Rule 478 under the Securities Act. S-7 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 20, 2011. GENERAL MARITIME CREWING PTE. LTD. By: /s/ Milton H. Gonzales Milton H. Gonzales, Director No other person is required to sign this Post-Effective Amendment No. 1on Form S-1 in reliance upon Rule 478 under the Securities Act. S-8 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 20, 2011. LIMITED “GENERAL MARITIME CREWING” By: /s/ John C. Georgiopoulos John C. Georgiopoulos, Authorized Representative No other person is required to sign this Post-Effective Amendment No. 1on Form S-1 in reliance upon Rule 478 under the Securities Act. S-9 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 20, 2011. GMR ADMINISTRATION CORP. By: /s/ John P. Tavlarios John P. Tavlarios, Director No other person is required to sign this Post-Effective Amendment No. 1on Form S-1 in reliance upon Rule 478 under the Securities Act. S-10 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 20, 2011. GMR AGAMEMNON LLC GMR GP LLC GMR PRINCESS LLC GMR AJAX LLC GMR GULF LLC GMR PROGRESS LLC GMR ALEXANDRA LLC GMR HARRIET G. LLC GMR REVENGE LLC GMR ARGUS LLC GMR HOPE LLC GMR ST. NIKOLAS LLC GMR CHARTERING LLC GMR HORN LLC GMR SPYRIDON LLC GMR CONSTANTINE LLC GMR KARA G LLC GMR STAR LLC GMR DAPHNE GMR LIMITED LLC GMR STRENGTH LLC GMR DEFIANCE LLC GMR MINOTAUR LLC GMR TRADER LLC GMR ELECTRA GMR ORION LLC GMR TRUST LLC GMR GEORGE T LLC GMR PHOENIX LLC By: /s/ John C. Georgiopoulos John C. Georgiopoulos, Manager No other person is required to sign this Post-Effective Amendment No. 1on Form S-1 in reliance upon Rule 478 under the Securities Act. S-11 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 20, 2011. ARLINGTON TANKERS LTD. By: /s/ John C. Georgiopoulos John C. Georgiopoulos, Director No other person is required to sign this Post-Effective Amendment on Form S-1 in reliance upon Rule 478 under the Securities Act. S-12 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 20, 2011. COMPANION LTD. CONSUL LTD. COMPATRIOT LTD. CONTEST LTD. CONCEPT LTD. VISION LTD. CONCORD LTD. VICTORY LTD. By: /s/ John C. Georgiopoulos John C. Georgiopoulos, Director No other person is required to sign this Post-Effective Amendment No. 1on Form S-1 in reliance upon Rule 478 under the Securities Act. S-13 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 20, 2011. ARLINGTON TANKERS, LLC By: Arlington Tankers, Ltd. By: /s/ John C. Georgiopoulos John C. Georgiopoulos, Director No other person is required to sign this Post-Effective Amendment No. 1on Form S-1 in reliance upon Rule 478 under the Securities Act. S-14
